Chase, J.:
That the landslide was caused by the defendant’s removing the lateral support from the plaintiff’s lot is not disputed. It is claimed,however, that such support was removed by the defendant on its own land while engaged in doing a lawful act for a lawful purpose, and that the plaintiff’s damage must be regarded as damnum absque ' injuria, and the case of Radcliff’s Executors v. Mayor, etc., of Brooklyn (4 N. Y. 195) is cited as authority for such contention.
The owner of lands burdened with buildings or structures which" increase the lateral pressure is not entitled to have such buildings or' ■ structures supported by the adjacent landowners (Lasala v. Hol*789brook, 4 Paige, 169 ; Washb. Ease. & Serv. [4th ed.] 582 ; 18 Am. & Eng. Ency. of Law [2d ed.], 545 ; 1 Cyc. 776, and many other authorities), blit it was said by the chancellor in Lasada v. Holbrook (supra) that, “ I have a natural right to the use of my land in the situation in which it was placed by nature, surrounded and protected by the soil of the adjacent lots. 'And the owners of those lots will not be permitted to destroy my land by removing this natural support or barrier.”
Bronson, Ch. J., in Radcliff's Executors v. Mayor, etc., of Brooklyn (supra) expressed doubt ás to the. correctness' of the statement of the chancellor in Lasada v. Holbrook (supra), especially so far as it had reference to' property in cities and large towns. Even if, as said in Sadlier v. City of New York (40 Misc. Rep. 78), the rule applied to ground in its natural state “ hangs by a thread,” yet it exists in this State, and is sustained by numerous authorities.
In Farrand v. Marshall (19 Barb. 380) Habéis, J., says: “ It seems scarcely credible that the question how far the owner of ground adjacent to land owned'by another, may remove the earth, and thus withdraw the natural support of his neighbor’s soil, without being liable for the injury, should have remained until this day unsettled'. And yet I believe it is so. * * * The earliést writer who has mentioned the subject and to whom all subsequent writers and judges who have had occasion to speak of it, have referred, is Rolle. It had been held that an action, would not lie against a man for digging in his own land, although he thereby undermines and destroys the house of his neighbor, for the reason that it was his own fault that he had built his house so near the confines of his own land. In noticing this decision Rolle adds, in a semble, that a man who has land next adjoining my land, cannot dig his land so near mine, that thereby my land shall go into his pit.’. (2 Roll. Ab. Trespass, I, p.. 1. T*.) Although this opinion is cautiously expressed it has generally been cited with approbation.” And referring to the opinion of Bbonson, Oh. J., in Radcliff’s Executors v. Mayor, etc., of Brooklyn, says: “ He insists that the law gives every man such a title to his own land that he may use it for all the purposes to which said' laud is usually applied without, being answerable *790' for the consequences.. *' * But this -casé- no more than either of the others to which I have referred required any judgment upon the question. -* * * I was a member of the court . at the time and concurred in the judgment,, but.I certainly did not suppose myself committed to the views of the distinguished judge who pronounced' the judgment of the court upon the doctrine now in question. I presume no other member of the court, not even ., the learned judge himself, did.” . ,
In White v. Tebo (43 App. Div. 418) the court,, by Cüúlbn,- J., says: “If nothing has-been placed on the adjacent land'which increases, .the pressure-and, therefore, the burden on his own land, he has no- more right to make an excavation which' will cause his neighbor’s land to subside and fall in'than he has to enter upon such land and-trespass thereon. * * * Tire common-law rule'itself which-.denies the right of lateral support to a building or structure which has increased the'-pressure, proved so detrimental to the improvement of land" that it has been modified by statute, in most, if not all, the cities of this State.. -* * * ”
. The following, among other authorities, sustain the plaintiff’s, contention: Lasala v. Holbrook (supra) ; Farrand v. Marshall (21 Barb. 409) ; Washb. Ease. & Serv. (4th ed.) 582 ; 18 Am. & Eng. Ency. of Law (2d ed.), 542 ; 1 Cyc. 775 ; Ludlow v. Hudson River R. R. Co. (6 Lans. 128) ; Gillies v. Eckerson (97. App.. Div. 153) ; Dorrity v. Rapp (72 N. Y. 307). (See note in 33 Am. St. Rep. 446.) .
There is no evidence in this case that the buildings facing the ’ ’ street on the east-ends of plaintiff’s lots were "a- burden thereon in any way increasing the lateral pressure at the line between the lands of the plaintiff and defendant. (See White v. Tebo, supra.) Indeed the evidence before us-tends'rather to show that the landslide was entirely independent of any pressure, arising from the weight of said buildings.' Plaintiff’s land being-in its natural state she had a right to the lateral support .of the defendant’s, adjoining land.
It is suggested that the plaintiff knew the purpose for which the lands purchased.’by the defendant from her were- to be used, but it also appears that testimony was received without objection showing - that at the -time the plaintiff’s agent agreed to sell to the defendant • the lands purchased by it he spoke to the general manager of the *791defendant about the bank sliding down if the grading was done, and he was told that the defendant would secure the bank by putting in a retaining wall. This evidence could not have been admitted under the pleadings to establish a breach of contract, but it was properly considered in answer to the suggestion of the defendant that by the deed the defendant was given a license to remove the lateral support to tire plaintiffs remaining lands. On the trial, by consent, evidence was given as to the value of the plaintiff’s real property before and after the landslide and also evidence as to the cost of repairing her damages, and the court, quoting from the opinion in the case of Hartshorn v. Chaddock (135 N. Y. 116), directed the jury in case they found for the plaintiff to determine the difference in the value of the plaintiff’s property before and after the landslide and also the costs of repairing her damages, and then render a verdict for the lessér of such amounts. The jury found a verdict in favor of the plaintiff for $500, which we think was not against the weight of evidence.
The judgment and order should be affirmed, with costs.
Judgment and order unanimously affirmed, with costs.

See 2 Rolle Abr. 565.--- [Rep.